Title: From Alexander Hamilton to James Madison, [19 July 1788]
From: Hamilton, Alexander
To: Madison, James


[Poughkeepsie, New York, July 19, 1788]
I thank you My Dear Sir for yours by the post. Yesterday I communicated to Duer our situation which I presume he will have communicated to you. It remains exactly the same, no further question having been taken. I fear the footing mentioned in my letter to Duer is the best upon which it can be placed; but every thing possible will yet be attempted to bring the party from that stand to an unqualified ratification. Let me know your idea of the possibility of our being received on that plan. You will understand that the only qualification will be the reservation of a right to recede in case our amendments have not been decided upon in one of the modes pointed out in the Constitution within a certain number of years, perhaps five or seven.
If this can in the first instance be admitted as a ratification I do not fear any further consequences. Congress will I presume recommend certain amendments to render the structure of the government more secure. This will satisfy the more considerate and honest opposers of the constitution, and with the aid of time will break up the party.
Yrs. affecy
A Hamilton
Poughkepsie Saturday

